﻿It is both a pleasure and an honour for me to speak for the first time from this rostrum of the United Nations. I wish to express the congratulations of the Gabonese delegation to Mr. Samir Shihabi on his brilliant election to the presidency of the forty-sixth session of the General Assembly.
It is clear that his authority, competence and extensive experience of international relations, and in particular of our Organization, represent certain advantages for the complete success of our deliberations. I wish to include in these congratulations his predecessor, Mr. Guido De Marco, Deputy Prime Minister end Minister for Foreign Affairs of Malta, on the energy and effectiveness with which he exercised his functions and which today earn him the recognition of our Organization.
I wish also to pay a heartfelt tribute to Mr. Javier Peres de Cuellar, the Secretary-General of the United Nations, for the invaluable work he has carried out at the head of our Organisation for the past decade. His intelligence and dedication will Indeed considerably strengthen the credibility and prestige of the United Nations.
Lastly, allow me to welcome the delegations of the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands and the Baltic Republics of Lithuania, Latvia and Estonia. The admission of these new Members confirms once again the universal mission of the United Nations.
Rest assured that the delegation of Gabon, which I have the honour to head, is motivated by a constant desire to ensure that this session will lead to positive results.
We surely all have the impression of witnessing an acceleration of history, for the events of recent months have profoundly challenged the major balances that emerged from the Second World war. Let us have no illusions; this is no longer a challenge. These are models which have collapsed and collapsed abruptly.
Let us not rejoice in the failure of some because the threats and imbalances are still evident, not only between the North and the South but also in societies that are referred to as developed.
Dialogue, joint discussion and solidarity are particularly necessary. This is the price for our avoiding the third millennium being an age of confrontation.
However, the end of the cold war and the "policy of blocs" had bean generally perceived with euphoria as real progress of democracy and freedom in the world and as ushering in an age of peace and security. Unfortunately, the many upheavals which occurred in Eastern Europe and the Middle East have, since then, disappointed the great hopes resulting from this evolution. Among all these conflicts, the Gulf conflict, more than any other, has profoundly called these hopes into question. That is why my country welcomes the restoration of the sovereignty of Kuwait and the efforts made by the international community to that end.
In this connection, the search for an overall settlement of the problems in that region, based on respect for the rights of all, is necessary. This does not depend only on the will of the peoples and States of the region. It must commit all those who, for various reasons, have an influence on the behaviour of the different protagonists so as to bring just and lasting peace to prevail in the world.
We must have a just and lasting peace in the Middle East, in the settlement of the Israeli-Arab conflict and the question of Palestine, on the basis of Security Council resolutions 242 (1967) and 338 (1973). Gabon wishes to reaffirm its support for these two resolutions and fully endorses the idea of holding an international peace conference on the Middle East, which should lead to negotiations among all the parties concerned.
Along the same lines, Gabon welcomes the prospects opened by the restoration of security in Lebanon.
We must also have a just and lasting peace in Africa where this year the increase in civil war and internal conflict has led to an increase in problems facing the people of our continent. For example, over the past two years the daily lives of innocent individuals in Liberia nave been profoundly disrupted and many refugees have fled to neighbouring countries. Gabon sincerely hopes that peace will be restored, along with security and stability in that fraternal country. We welcome the efforts made to that end by the member countries of the Economic Community of West African States (ECOWAS).
The same applies to the situation in the Horn of Africa. People in that subregion are helplessly suffering from the effects of shortages of rainfall and conflicts which have set their world afire.
Our concern for peace and security can be seen again in the unreserved support which Gabon has extended to all the efforts undertaken to solve the problem in Angola. It is appropriate here to reiterate the total support of my country for the efforts undertaken on behalf of national reconciliation and, in this connection, to welcome the signing of the Estoril Agreements on 1 May 1991 between the Government of Angola and UNITA, under the auspices of the Portuguese Government.
The conflict in Western Sahara appears to be evolving in a positive way and the Government of Gabon welcomes with satisfaction the adoption by the Security Council of resolution 690 (1991) on the referendum. We believe that this is a decisive stage on the path to a definitive settlement of the conflict.
While welcoming the fact that the three main pillars of apartheid in South Africa have been removed, Gabon has not forgotten that the principle of "one man, one vote", does not yet prevail in the political life of that country. That is why the Gabonese authorities reaffirm their unconditional commitment to this universal principle which South Africa must respect.
With regard to the latest developments in that country, Gabon welcomes the conclusion of the tripartite peace agreement and appeals to the contracting parties to apply the provisions so that a new democratic and multiracial South Africa can emerge.
A just and lasting peace is also necessary In Asia, particularly in Cambodia and Afghanistan. With regard to Cambodia, in particular, encouraging signs of a return to peace have emerged in recent months. In this respect, we welcome the progress achieved at the Pattaya Conference in Thailand. The process initiated during that meeting to find a peaceful solution should be resolutely pursued so that, at last, a global settlement can be reached guaranteeing the independence, sovereignty and territorial integrity of Cambodia.
In Latin America, Gabon is extending its support to the peace process initiated under the auspices of the United Nations for the restoration of security and stability In that region.
He support a just and lasting peace in Europe, because we are very concerned about the tensions and conflicts which are growing in Central and Eastern Europe and which are endangering international peace and security. Gabon is following very closely the developments taking place in Yugoslavia, a country with which we are still bound by excellent ties of friendship and cooperation. That is why I would like to take this opportunity to welcome the mediation efforts of the European Economic Community to find a peaceful solution to this conflict, because, here as elsewhere, disputes must be solved through dialogue.
Generally speaking, therefore, one could say that the end of the cold war and of the "policy of blocs", which I have just mentioned, should favour the restoration of just and lasting peace throughout the world. As the spectre of the confrontation of blocs, which originally gave rise to the accumulation of the most murderous weapons of mass destruction, moves into the background, we can envisage the implementation of the programme of action adopted by the International Conference on the Relationship between Disarmament and Development.
Beyond this regional analysis, a number of problems concern the international community as a whole. Actually, a number of very serious problems still threaten the balance of our planet. For example, just to mention a few, there are the problems of drugs, AIDS and of the deterioration of the environment. In the context of the struggle against drugs, my country, with the support of the United Nations and friendly countries, has established a central office to combat drug abuse and a team of toxicologists at Libreville, which is regional in nature. The same is true of the drive to combat AIDS. Gabon, with the assistance of the World Health Organization and the United Nations Development Programme, has prepared a medium-term plan. However, we feel that a global approach to these problems would enable us to find answers to these problems which threaten the future of mankind.
With respect to the environment, the United Nations Conference on Environment and Development, which is to be held next June in Brazil, will afford an opportunity to show that our Organization can be effective when it is mobilized for a lofty cause. But here and now, my country, which has one of the largest forest reserves in the world, feels that the solution to environmental problems must take duly into account the requirements of development in all their aspects, and in particular the regional social and economic situation.
Encouraging measures taken in this way to combat these problems, namely, drugs and AID8, together with the protection of the environment, and the reduction of regional conflicts, cannot be dissociated from efforts to combat the serious disparities which still characterise international economic relations. To date, the economic and social situation of Africa has deteriorated dramatically, despite the many programmes and reforms adopted, for example, the Lagos Plan of Action for the Development of Africa from 1980 to the Year 2000, or the United Nations Programme of Action for the Economic Restructuring and Development of Africa.
The first consequence of this situation is Africa's inability to implement true Investment programmes which would help to revitalise its economic growth and development. He need only note the results of the recent work of the Ad Hoc Committee on the Final Review and Appraisal, which did not come up to our expectations. Moreover, international financial institutions have advocated the establishment of structural adjustment programmes. Unfortunately, these entail social costs which have adverse effects for our people. The fart that these programmes aid accompanied by social claims related to the liberalization of African political system, considerably intensifies the difficulties which the Governments of African countries are facing.
The improvement of the economic situation of our continent, therefore, must be achieved through the restructuring of international economic relations, which takes into account not only the interests of the North, but also those of the South, especially the constant decline in the price of commodities and the burning question of the debt. That African debt, which today stands in excess of $270 billion, should be the focus of solutions by groups of countries - such as middle-level-income ones - which have so far not been the object of any relief measures. We know that the international community has the necessary resources to do this. The establishment of institutions like the European Bank for Reconstruction and Development of Eastern and Central Europe is eloquent proof of what can be accomplished given determination and political will. Aspects related to rescheduling that debt should also be examined in future consultations.
Indeed, the path that lies before our countries today, the path of greater freedom and democracy, can only buttress the concept expressed in the world Report on Human Development recently issued by the United Nations Development Programme (UNDP), which recommended
"a participatory form of development in which the human person would be at the heart of the decision-making process."
We wish to state at this stage that the North, which has no interest in seeing Africa marginalised in the new world economic order, must help in its development in order to ensure that the process of democratisation under way in our countries may continue and become irreversible.
At the dawn of the next millennium, the challenges of tomorrow's world, like those of today's, must be met by all of us; they require us to coordinate our efforts so that we may draw ever closer to the Organization's goals. This is particularly necessary because new generations will judge us by the way in which we have met the major challenges of today and helped to solve those of tomorrow. In this connection Gabon sincerely hopes that at this session Member States will make a firm commitment to revitalize international cooperation and to strengthen dialogue and peace among nations.
